Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This is in response to Application filed on 4/19/2021 in which claims 1-13 were presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,980,293. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming substantially the same subject matter of a padding structure having layers of compressible materials and a shield positioned in a pocket between the layers.

Claim Objections
Claims 2-13 are objected to because of the following informalities:  the claims starts with “A padding” change to –The padding--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “the ventral padding panel” which has no antecedent basis in the claims, it was interpreted that this is the same as the “padding panel”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krent et al. (U.S. Patent No. 5,168,576).


    PNG
    media_image1.png
    421
    595
    media_image1.png
    Greyscale


Regarding claims 1-4, Krent et al. “Krent” discloses a padding panel for protecting a wearer (Fig. 4 identifier 40 when worn), the padding panel (40) comprising: 
- a distal (top) layer (52 which extends to the space between the cells as shown in the annotated Fig. A above) of a resiliently compressible material (the layer is made of foam which was interpreted as the resiliently compressible material) that is distal relative to the wearer when the padding panel is worn (facing away from the wearer), the distal layer (52) having a distal (top) face (facing away from the wearer) and a proximal (bottom) face (facing the wearer);
 - a proximal layer (50 which extends to the space between the cells as shown in Fig. A) of a resiliently compressible foam material (the layer is made of foam which was interpreted as the resiliently compressible material) that is proximal relative to the wearer when the padding panel is worn (facing the wearer), the proximal layer (50) having both a distal (top) face (facing away from the wearer) and a proximal (bottom) face relative to the wearer (facing the wearer); and
- a pocket defined between the distal layer and the proximal layer (which is the space shown in Fig. 4 between layers 52 and 50), the pocket being configured (capable) for receiving therein a shield (a shield is not positively claimed, the pocket is capable to receive any object including a shield. Anyhow layer 51 can be interpreted as the shield);
- at least one movement-facilitating groove (43) defined on at least one of the distal face and the proximal face of the at least one of the distal layer and the proximal layer (See Fig. A above illustrating that the groove is defined on the distal face of the proximal layer and the distal layer);
- a plurality of ventilation holes (44) extending between the distal face and the proximal face of at least one of the distal layer and the proximal layer of each of the distal and proximal layers of the ventral padding panel (See Fig. A); and
- at least one ventilation groove (See Fig. A) defined on the proximal face of at least one of the distal layer and the proximal layer of the ventral padding panel (See Fig. A showing that they extend on both distal and proximal layers).

Regarding claim 5, Krent discloses a padding panel wherein at least one layer of a protective material is layered to any one of the distal face and the proximal face of any one of the distal layer of a resiliently compressible material and the proximal layer of resiliently compressible material (54, 56).

Regarding claim 7, Krent discloses a padding panel wherein the at least one layer of protective material comprises at least one of a polyester spandex layer, a ballistic nylon layer and a polyester layer (Kent discloses nylon which was considered as ballistic nylon layer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krent et al. (U.S. Patent No. 5,168,576).

Regarding claim 8, Krent discloses a padding panel having a nylon layer (see above).
Krent does not disclose wherein the polyester spandex layer comprises a layer of R5856W polyester spandex.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try well-known material to obtain optimum configuration and to maximize comfort, durability and functionality of the garment, substituting nylon with R5856W polyester spandex is a mere substitution of a well-known material with another. It is noted that applicant disclosed no criticality to the claimed well-known material.

Regarding claim 9, Krent discloses a padding panel having a nylon layer (see above).
Krent does not disclose wherein the ballistic nylon layer comprises a layer of M3568 ballistic nylon or a layer of a 1680 denier nylon.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try well-known material to obtain optimum configuration and to maximize comfort, durability and functionality of the garment, substituting nylon with M3568 ballistic nylon or a layer of a 1680 denier nylon is a mere substitution of a well-known material with another. It is noted that applicant disclosed no criticality to the claimed well-known material.

Regarding claim 10, Krent discloses a padding panel having a nylon layer (see above).
Krent does not disclose wherein the polyester layer comprises a layer of R3612 polyester.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try well-known material to obtain optimum configuration and to maximize comfort, durability and functionality of the garment, substituting nylon with R3612 polyester is a mere substitution of a well-known material with another. It is noted that applicant disclosed no criticality to the claimed well-known material.

Regarding claim 13, Krent discloses a padding panel wherein the shield comprises a ballistic shield (51 is considered as a ballistic shield).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 11-12 are allowable because they depend on an allowable claim 6.
The following is an examiner's statement of reasons for allowance: 
None of the cited prior art alone or in combinations teaches a garment having padding panel comprises a first layer of a protective material, a second layer of a protective material, a third layer of a protective material, and a fourth layer of a protective material, the first layer of a protective material being layered to the distal face of the distal layer of the padding panel, the second layer of a protective material being layered to the proximal face of the distal layer of the padding panel, the third layer of a protective material being layered to the distal face of the proximal layer of the padding panel, and the fourth layer of a protective material being layered to the proximal face of the proximal layer of the padding panel. 
To modify the cited reference will destroy the intended function or structure, therefore such a combination will be considered hindsight reconstruction based on the applicant’s disclosure.

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED ANNIS/           Primary Examiner, Art Unit 3732